Case 1:12-cr-00104-SPW Document 41 Filed 09/23/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA SEP 23 2020
BILLINGS DIVISION Clerk, US District Cour
Is Cine

UNITED STATES OF AMERICA,
CR 12-104-BLG-SPW

Plaintiff,
Vs. ORDER

EDNA CUTS THE ROPE,

 

Defendant.

 

Upon the Defendant’s Motion to Terminate Supervised Release (Doc. 39),
pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(c)(2), and good cause
being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Edna Cuts the Rope’s supervised release is terminated as of the date of this Order.
The Clerk shall forthwith notify the parties and the U.S. Probation Office of
the making of this Order.

af
DATED this ad day of September, 2020.

SUSAN P. WATTERS
United States District Judge

 
